Exhibit 10.7.6

FOURTH AMENDMENT TO

LETTER OF CREDIT

FACILITY AGREEMENTS

THIS FOURTH AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENTS (this “Amendment”)
made as of the 1st day of March, 2006, among MMA CONSTRUCTION FINANCE, LLC, a
Maryland limited liability company (“MMCF”), MMA MORTGAGE INVESTMENT
CORPORATION, a Florida corporation (“MMI”) (MMCF and MMI are collectively
referred to herein as the “Companies”) and BANK OF AMERICA, N.A. (the “Bank”).

WITNESSETH

WHEREAS, MMCF and MMI each entered into a Letter of Credit Facility Agreement
dated October 18, 2002 with the Bank (as amended, individually the “MMCF
Facility Agreement” and the “MMI Facility Agreement,” and collectively the
“Facility Agreements”); and

WHEREAS, the Companies have requested that the Bank make certain amendments to
the Facility Agreements, and the Bank is willing to do so subject to the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Defined Terms. All capitalized terms used but not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Facility Agreements.
Unless otherwise specified, all section references herein refer to sections of
the Facility Agreements.

2. Amendments to the MMCF Facility Agreement.

1.0 Availability Date. The definition of “Availability Date” is revised to read
as follows:

“‘Availability Date’ means September 18, 2006 or, if the Availability Date is
extended pursuant to Section 2.11, the Availability Date as so extended.”

2.0 Construction Loan Facility Amount. The definition of “Construction Loan
Facility Amount” is amended to substitute “$75,000,000” for “$100,000,000.”



--------------------------------------------------------------------------------

3. Amendments to the MMI Facility Agreement.

1.0 Availability Date. The definition of “Availability Date” is revised to read
as follows:

“‘Availability Date’ means September 18, 2006 or, if the Availability Date is
extended pursuant to Section 2.11, the Availability Date as so extended.”

2.0 Bond Enhancement Facility Amount. The definition of “Bond Enhancement
Facility Amount” is amended to substitute “$75,000,000” for “$100,000,000.”

4. Effectiveness of Amendment. This Amendment shall be effective upon receipt by
the Bank of (a) an executed copy of this Amendment; and (b) an administration
fee of $12,500.

5. Ratifications, Representations and Warranties.

(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Facility
Agreements and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Facility Agreements are ratified and confirmed
and shall continue in full force and effect. MMCF, MMI and the Bank agree that
the Facility Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

(b) To induce the Bank to enter into this Amendment, MMCF and MMI ratify and
confirm each representation and warranty set forth in the Facility Agreements as
if such representations and warranties were made on the even date herewith, and
further represent and warrant (i) that there has not occurred since the date of
the last financial statements delivered to the Bank any event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, (ii) that no Event of Default exists on the date hereof, and
(iii) that MMCF and MMI are each fully authorized to enter into this Amendment.

6. Benefits. This Amendment shall be binding upon and inure to the benefit of
MMCF, MMI and the Bank, and their respective successors and assigns; provided,
however, that MMCF and MMI may not, without the prior written consent of the
Bank, assign any rights, powers, duties or obligations under this Amendment, or
the Facility Agreements.

7. Construction. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.

8. Invalid Provisions. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions of this Amendment shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance.

 

2



--------------------------------------------------------------------------------

9. Entire Agreement. The Facility Agreements, as amended by this Amendment,
contain the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.

10. Reference to Facility Agreement. The Facility Agreements and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Facility
Agreements, as amended hereby, are hereby amended so that any reference in the
Facility Agreements to the Facility Agreements shall mean a reference to the
Facility Agreements as amended hereby.

11. Counterparts. This Amendment may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MMA CONSTRUCTION FINANCE, LLC By:    MuniMae Holdings, LLC Its:    Sole Member
  

By:

 

Municipal Mortgage & Equity, LLC

  

Its:

 

Sole Member

     By:   

/s/    Melanie M. Lundquist

 

     Name:   

Melanie M. Lundquist

 

     Title:   

EVP & CFO

 

NOTICE ADDRESS: 621 East Pratt Street, Suite 300 Baltimore, MD 21202 Attention:
   Treasurer    General Counsel Facsimile:    (410) 727-5387
MMA MORTGAGE INVESTMENT CORPORATION By:   

/s/    Melanie M. Lundquist

 

Name:   

Melanie M. Lundquist

 

Title:   

EVP & CFO

 

NOTICE ADDRESS: 621 East Pratt Street, Suite 300 Baltimore, MD 21202
Attention: Treasurer                  General Counsel

Facsimile: (410) 727-5387



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A By:   

/s/    Ugo Arinzeh

 

Name:   

Ugo Arinzeh

 

Title:   

Vice President

 

NOTICE ADDRESS: One Federal Street 4th Floor MA5-503-04-16 Boston, MA 02110
Telephone: (617) 346-2396 Facsimile: (617) 346-5025 Attention: Loan
Administration – Michael Twomey With copy to: Bank of America, N.A. 730 15th
Street, N.W. 8th Floor DC1-701-08-04 Washington, D.C. 20005 Telephone: (202)
624-4345 Facsimile: (202) 624-1847 Attention: Ugo Arinzeh